Citation Nr: 0033731	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right wrist, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an evaluation in excess of 10 percent for residuals of a 
gunshot wound of the right wrist.

In correspondence submitted to VA in October 1999, the 
veteran asserted that there was clear and unmistakable error 
in a September 1980 rating decision of the Waco, Texas, VA 
Regional Office, which had initially granted him service 
connection and a 10 percent evaluation for residuals of a 
gunshot wound of the right wrist.  The Board notes that the 
September 1980 rating decision was affirmed by the Board in a 
May 1982 appellate decision.  Consequently, the September 
1980 rating decision was subsumed by the Board decision.  38 
C.F.R. § 20.1104 (2000).  In response to the allegation of 
clear and unmistakable error in the September 1980 rating 
decision, the RO noted that the September 1980 decision had 
been affirmed by the Board and correctly informed the veteran 
that it did not have jurisdiction to overturn the Board 
decision.  

To date neither the veteran nor his representative has 
alleged that the May 1982 Board decision was clearly and 
unmistakably erroneous.  If the veteran or his representative 
believes that there was clear and unmistakable error in the 
May 1982 Board decision, their attention is directed to the 
VA Form 4597 attached to this decision which provides notice 
of the procedure for filing a motion to revise a Board 
decision on the basis of clear and unmistakable error. 




FINDING OF FACT

The residuals of the gunshot wound of the veteran's right 
wrist consist of scars, injury of Muscle Group IX, and injury 
of the radial nerve; the scars are not subject to repeated 
ulceration, symptomatic or productive of functional 
impairment; the muscle injury is not productive of any 
limitation of motion of the right hand or more than slight 
limitation of motion of the right wrist; the nerve injury is 
productive of slightly impaired sensation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of gunshot wound of the right wrist have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 4.71, 
Diagnostic Codes 5214 and 5215, § 4.73, Diagnostic Code 5309, 
§ 4.124a, Diagnostic Code 8514 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for the gunshot wound 
residuals.  The RO has found the claim to be well grounded, 
obtained the medical records pertinent to the claim and 
provided the veteran with a current VA examination of this 
disability.  There is no outstanding evidence which should be 
obtained.  In sum, the facts relevant to this claim have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA. 

Factual Background

The veteran's service medical records show that in February 
1967, he was struck by a sniper's bullet and sustained 
injuries of his left forearm and right wrist.  Initial 
examination of his right wrist revealed multiple small, dirty 
wounds over the dorsal surface of the wrist and hand.  
Neurologic evaluation revealed a sensory deficit in the right 
radial nerve area.  X-rays revealed the presence of multiple 
foreign bodies in the right wrist and hand and a chip 
fracture of the base of the 1st right metacarpal.  After his 
wounds were debrided, surgical exploration of his right wrist 
revealed a contused but undivided radial nerve.  He responded 
well to treatment and his wounds were closed by delayed 
primary closure on the fifth postoperative day.  Thereafter, 
he was placed on a program of progressive ambulation and was 
discharged from the hospital in March 1967 for return to 
duty.  At the time of his release from the hospital, he was 
noted to have some residual deficit in his right radial nerve 
area with complaints of pain in his right thumb.  His service 
separation examination in October 1967 showed that he had 
normal upper extremities and a scar on his right wrist. 

The report of an August 1980 VA examination shows that the 
veteran complained of numbness in his right thumb, recurrent 
aching pain in his right thumb and wrist, weakness of his 
right wrist, an inability to grip objects with his right 
hand, and reduced ability to use his right hand after writing 
or performing manipulative tasks over a short period of time.  
His reported profession was as a salesman, and he stated that 
his right wrist pain interfered with his work because he had 
to write constantly and occasionally perform tasks using a 
hammer.  He indicated that he was right-handed.  

Objective evaluation included X-rays of the veteran's right 
wrist, which revealed several large residual metallic bullet 
fragments lying lateral to the radial styloid, with no 
deformity of the bony structures observed.  On physical 
examination, there was a 3-inch scar on his right wrist and 
another smaller scar, measuring approximately 1/4 - 1/8th of an 
inch long, located on his right wrist and hand, residual of a 
gunshot wound incurred in service.  On range of motion 
testing, both his wrists displayed 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  The 
examiner noted that there was slight tenderness of the 
veteran's right wrist and paresthesia of his right thumb, 
with questionable weakness of the right hand when gripping.  
Functional effects of his disability were described as 
weakness of his right hand as compared to his left and an 
inability to carry heavy objects with it.  The diagnosis was 
gunshot wound of the right wrist, status-post removal of 
gunshot and fragments, history of several retained metallic 
fragments in the right wrist, and paresthesia of the right 
thumb.

In a September 1980 rating decision of the Waco, Texas, VA 
Regional Office, the veteran was granted service connection 
and a 10 percent rating for residuals of his gunshot wound of 
the right (major) wrist, citing 38 C.F.R. § 4.73, Diagnostic 
Code 5309, which refers to rating injuries of Muscle Group 
IX.  The veteran appealed this determination.  

Additional VA medical records show that the veteran was 
treated in January 1981 for complaints of right wrist pain 
related to his old gunshot wound which interfered with his 
ability to perform manual tasks involving prolonged writing 
and wielding carpentry tools.  According to the veteran, he 
was employed as a sales representative for an automotive 
parts store and was occasionally required to perform 
carpentry work.  The veteran at that time denied having 
swelling or stiffness of the affected wrist.  Pertinent 
medical findings at the time included tenderness on the 
flexor surface of the right wrist and decreased sensation on 
touch, with no swelling, deformity or limitation of motion.  
The diagnoses were gunshot wound of the right wrist with pain 
and weakness of the right wrist after working.   

VA examination in March 1981 showed that the veteran 
displayed full range of motion of his right wrist, hand and 
fingers, with good strength and good sensation in the area of 
his radial sensory nerve.  No atrophy or areas of 
inflammation or infection were observed.  An X-ray study 
revealed shell fragments in the radial side of his wrist and 
in his distal radius.  The examiner did not recommend 
medication, but advised that the veteran could use a wrist 
brace when performing carpentry activities.

In a decision dated in May 1982, the Board affirmed the 10 
percent rating assigned to the veteran's residuals of a 
gunshot wound of the right wrist.  In addition to citing 
Diagnostic Code 5309, the Board considered the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8514, for rating the 
injury residuals based on impairment of the musculospiral 
(radial) nerve.  

The veteran's current claim for an increased rating was 
received at the RO in September 1998.  The RO obtained the 
report of a VA X-ray study dated in June 1998, which shows 
the presence of several small irregular metallic fragments 
projected over the radial and volar aspects of his distal 
radius and adjacent soft tissues, compatible with his 
previous gunshot or shrapnel wound.  The adjacent bony 
structures were intact and demonstrated normal density.  One 
metallic fragment may have been present in the medullary 
cavity of the distal right radius.  Bony fragments were 
observed adjacent to the radial and proximal aspects of the 
proximal first metacarpal which, in the radiologist's 
opinion, most likely represented mere accessory ossification 
centers of a normal anatomic variant. Additional irregular 
ossification was noted more distally along the shaft of the 
first metacarpal which most likely represented either 
anatomic variation or an old, post-traumatic residual.  The 
radiographic impression was that the findings obtained were 
compatible with a previous gunshot or shrapnel wound adjacent 
to and within the right radius; otherwise negative 
examination.

The veteran underwent a VA examination in December 1998 and 
at that time complained of a constant minor ache in his right 
wrist, with increased fatigue of the right wrist on use, 
especially after writing, using a computer keyboard, or 
performing routine household maintenance tasks.  Onset of 
right wrist ache reportedly appeared 15 minutes into 
performing the above work.  He reported that his wrist 
occasionally locked and then would pop and appear to "break 
loose."  His right wrist was observed to be thickened when 
compared to his left, and measured 13.5 centimeters on the 
right as compared to 12.5 centimeters on the left.  Palpation 
revealed an obvious bony defect medial to the radial head 
underlying a scarred area, with tenderness over the distal 
radius under the scar.  There was a linear scar located just 
medial to the right wrist which measured 7 centimeters by 2 
millimeters, consistent with the old surgical procedure.  The 
scar was well healed, with no hypertrophy or underlying 
adhesions.  Slightly medial to this scar was a 2-centimeter 
by 0.5-centimeter entry wound.  Overlying the medial lateral 
thenar eminence was a small, 1.5-centimeter scar consistent 
with the exit wound.  Decreased sensation to touch with 
monofilament was noted over this area.  The right wrist 
displayed full range of motion and good strength with flexion 
and extension against resistance which was equal to the left.  
Grip strength was 5/5, bilaterally.  X-rays revealed several 
small metallic fragments projected over the radial and volar 
aspect of the distal radius and adjacent soft tissues and 
also some bony fragments.  The diagnosis was status post 
gunshot wound to the right radial wrist with residuals.

The veteran appeared for an RO hearing in October 1999.  In 
his testimony, he reported that he experienced difficulty 
writing and performing twisting motions with his right wrist.  
His right hand became fatigued after writing and he 
experienced right wrist pain and swelling, and also numbness 
of his thumb and the base of his forefinger.  He also 
reported experiencing an occasional locking sensation which 
began approximately one year earlier.  He denied having 
spasms involving his fingers or changes in the color of his 
wrist and hand.  The veteran believed that he also had 
reduced grip strength in his right hand.  According to his 
testimony, he began to wear a wrist brace at the suggestion 
of a VA physician two weeks prior to the hearing, but the 
brace did not reduce his wrist pain.  He denied using any 
medication to treat his symptoms.  He stated that he 
experienced symptomatic changes in his right wrist during 
damp weather.  He was employed as an insurance agent and his 
wrist disability reportedly interfered with his career 
because his duties involved typing and writing.  

The veteran indicated at the RO hearing that since the time 
of his December 1998 VA examination, he had received an 
orthopedic consultation for his right wrist symptoms and an 
MRI scan performed on his right hand at VA medical 
facilities.  The records which pertained to these treatments 
were obtained and associated with the claims file.  They show 
that in May 1999, the veteran was treated for complaints of 
right wrist pain and wrist joint locking related to his old 
gunshot wound.  Examination at the time revealed full range 
of motion of both wrists, with no swelling or edema.  The 
right wrist was noted to be larger than the left.  

In July 1999, the veteran received treatment for aching pain 
related to the old gunshot injury of his right wrist.  
According to the veteran, he did not sustain any recent 
trauma to this wrist.  Examination revealed wrist pain on the 
ulnar side.  There were no scaphoid shift, normal Phalen's 
maneuver, and negative Tinel's sign.  His distal or radial 
ulnar joint was stable and his motor functioning was intact.  
There was slightly decreased sensation over the superficial 
radial nerve distribution of the hand wound, proximal to the 
nerve deficit, which the examiner noted to be an old 
condition.  Range of motion testing showed palmar flexion to 
70 degrees, wrist extension to 70 degrees, forearm pronation 
to 80 degrees, and forearm supination to 80 degrees, 
bilaterally on all.  X-ray of his right wrist shows retained 
shrapnel.  The assessment was ulnar-sided wrist pain.  An MRI 
was ordered.

In September 1999, the veteran underwent an MRI of his right 
wrist which revealed normal-appearing carpal tunnel, flexor 
and extensor tendons, median nerve and other soft tissues, 
with no evident inflammatory or space-occupying process.  His 
right distal ulna, radius, carpal and proximal metacarpal 
bones also presented a normal appearance.  The MRI scan 
revealed an area of low proton density in the distal radius 
of the right wrist which measured approximately 3 millimeters 
and was consistent with an incidental bone island or a 
foreign object. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).  In every instance where the schedule does not 
provide a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2000).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant. 38 
C.F.R. § 4.69 (2000).

Injury of Muscle Group IX is rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5309, which provides that the disability is 
to be rated on the basis of limitation of motion with a 
minimum evaluation of 10 percent.

The Board notes that the record demonstrates that the veteran 
has no limitation of finger motion and little limitation of 
wrist motion.  The maximum evaluation authorized for 
limitation of motion of a wrist is 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  Therefore, even with 
consideration of 38 C.F.R. §§  4.40, 4.45 (2000), the 
disability does not warrant a higher evaluation on the basis 
of limitation of motion.  

The veteran is shown to have no motor impairment due to 
injury of the radial nerve and only slightly decreased 
sensation over the superficial radial nerve distribution in 
the hand.  This slight degree of impairment is not sufficient 
to warrant a compensable evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8514, because mild impairment of the radial 
nerve is required for the minimum compensable evaluation (20 
percent) under this Diagnostic Code.

The Board has also considered whether there is any other 
schedular basis for granting an evaluation in excess of 10 
percent.  In particular, the Board notes that the residual 
scars are well healed, asymptomatic and productive of no 
limitation of function.  Therefore, they are not sufficient 
to warrant a compensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (2000).  Review of the 
Rating Schedule reveals no other diagnostic code or 
combination of codes that would allow a schedular rating 
higher than the currently assigned 10 percent evaluation for 
residuals of a gunshot wound of the right wrist.

Extra-schedular consideration

The Board has also considered whether the increased rating 
claim on appeal should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2000).  However, 
review of the record does not show that that the veteran has 
been recently hospitalized due to his gunshot wound 
residuals.  In addition, the manifestations of the disability 
are not unusual or exceptional.  In sum there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation of 10 
percent.  Accordingly, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



ORDER

A rating in excess of 10 percent for residuals of a gunshot 
wound of the right wrist is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

